Mr. Justice Lawrence delivered the opinion of the Court: The only question presented by this record is as to the sufficiency of the affidavit as a foundation for reading in evidence the copy of a deed from the record. In the case of Dickinson v. Breden, 25 Ill. 186, it was held necessary to establish the fact of the existence, at some time, of an original before introducing a copy. Subsequently to that decision the law of 1861 was passed, the object of which was to relax the rule laid down by the court. It is in the power of the legislature to say upon what terms secondary evidence shall be admitted, and the affidavit in the present case is in compliance with the act of 1861. The copy from the records should have been admitted, subject of course to attack by the adverse party. The judgment is reversed and the 'cause remanded. ' " Judgment reversed.